Exhibit 10(k)

PARKER-HANNIFIN CORPORATION

AMENDED AND RESTATED

EXECUTIVE DEFERRAL PLAN

Adopted: 07/21/2008

Effective: 07/21/2008

Parker-Hannifin Corporation, an Ohio corporation, (the “Company”), established
this Executive Deferral Plan (the “Plan”), originally effective October 1, 1994,
for the purpose of attracting high quality executives and promoting in its
executives increased efficiency and an interest in the successful operation of
the Company by offering a deferral opportunity to accumulate capital on
favorable economic terms. The Plan was amended during December 2005 to provide
for certain transitional rules and is hereby amended and restated as of July 21,
2008 and such other dates as specified herein to reflect the requirements of the
American Jobs Creation Act (“the Act”) with respect to the terms and conditions
applicable to amounts that are deferred and vested under the Plan after
December 31, 2004 and subject to Section 409A of the Code. Except as otherwise
specifically provided in Sections 6.2(iii) and 8.4, all benefits deferred under
the Plan prior to January 1, 2005 and any additional amounts that are not
subject to Section 409A of the Code, (the “Grandfathered Amounts”) shall
continue to be subject solely to the terms of the separate Plan as in effect on
December 31, 2004. The Plan will be administered in a manner consistent with the
Act and Section 409A of the Code and any Regulations or other guidance
thereunder and any provision in the Plan that is inconsistent with Section 409A
of the Code shall be void and without effect. Notwithstanding anything else in
the Plan to the contrary, nothing herein shall be read to preclude the Plan from
using any transition rules permitted under the Act, provided that no action will
be permitted with respect to the Grandfathered Amounts that will subject such
amounts to Section 409A of the Code.

ARTICLE 1 DEFINITIONS

 

1.1. Account shall mean the sum of the Annual Deferral Account, all LTI Deferral
Accounts (vested and unvested), and all Discretionary Company Credit Accounts,
if any.

 

1.2. Administrator shall mean the Company or, if applicable, the committee
appointed by the Board of Directors of the Company to administer the Plan
pursuant to Article 13.

 

1.3. Affiliated Group shall mean the Company and all entities with which the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and
(3) of the Code, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Section 414(c) of the Code, “at
least 50 percent” is used instead of “at least 80 percent” each place it appears
in that regulation. Such term shall be interpreted in a manner consistent with
the definition of “service recipient” contained in Section 409A of the Code.



--------------------------------------------------------------------------------

1.4. Annual Deferral shall mean the amount of Compensation which the Participant
elects to defer for a Plan Year pursuant to Articles 2 and 3.

 

1.5. Annual Deferral Account shall mean the notional account established with
respect to a Participant’s Annual Deferrals for recordkeeping purposes pursuant
to Article 5.

 

1.6. Beneficiary shall mean the person or persons or entity designated as such
in accordance with Article 14.

 

1.7. Board shall mean the Board of Directors of the Company.

 

1.8. Bonuses shall mean:

 

  (a) For amounts that are due and payable before January 1, 2007, amounts
payable in cash to the Participant by the Company in the form of annual and
other regular periodic bonuses, before reductions for deferrals under this Plan,
the Savings Plan or the Savings Restoration Plan. “Annual and other regular
periodic bonuses” shall include amounts payable under the Company’s Return on
Net Assets (RONA) Plan and the Target Incentive Program, but shall exclude any
payments under any long-term incentive program, any volume incentive or similar
bonus program, and any other extraordinary bonus or incentive program.

 

  (b) For Plan Years beginning on and after January 1, 2007, amounts payable to
the Participant by the Company in August of each such Plan Year under the
Company’s RONA Plan (except to the extent determined by the Committee to be
extraordinary) and Target Incentive Program.

 

1.9. Business Combination shall mean a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any Subsidiary that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in connection with the transaction or
otherwise.

 

1.10. Change in Control shall mean the occurrence of one of the following
events:

 

  (a)

A change in ownership of the Company, which occurs on the date that any one
person or more than one person acting as a group (within the meaning of the
Regulations under Section 409A of the Code) acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own more than 50% of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the ownership of the Company or a change in the effective control of the
Company (within the meaning of Section 1.10(b) of this Plan). Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely because
any person acquires ownership of more than 50%

 

2



--------------------------------------------------------------------------------

 

of the total voting power of the stock of the Company as a result of the
acquisition by the Company of stock of the Company which, by reducing the number
of shares outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change in Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional stock of the Company that increases the percentage of outstanding
shares of stock of the Company owned by such person, a Change in Control shall
then occur.

 

  (b) A change in effective control of the Company, which occurs on either of
the following dates:

 

  (i) The date that any one person or more than one person acting as a group
(within the meaning of the Regulations under Section 409A of the Code) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group is not considered to cause a change in the
effective control of the Company or a change in ownership of the Company (within
the meaning of Section 1.10(a) of this Plan). Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur solely because any person
acquires ownership of more than 30% of the total voting power of the stock of
the Company as a result of the acquisition by the Company of stock of the
Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the Company
(if not for the operation of this sentence), and after the Company’s acquisition
such person becomes the beneficial owner of additional stock of the Company that
increases the percentage of outstanding shares of stock of the Company owned by
such person, a Change in Control shall then occur.

 

  (ii) The date that a majority of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election was not
endorsed by a majority of the members of the board prior to the date of such
appointment or election.

 

  (c)

A change in the ownership of a substantial portion of the Company’s assets,
which occurs on the date that any one person or more than one person acting as a
group (within the meaning of the Regulations under Section 409A of the Code)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets that have a total gross
fair market value equal to or more than 65% of the total gross fair market value
of all the assets of the Company immediately before such acquisition or
acquisitions. The gross fair market value of assets shall be determined without
regard to liabilities associated with such

 

3



--------------------------------------------------------------------------------

 

assets. Notwithstanding the foregoing, a transfer of assets shall not result in
a change in ownership of a substantial portion of the Company’s assets if such
transfer is to (A) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (B) an entity 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (C) a person or group (within the meaning of the
Regulations under Section 409A of the Code) that owns, directly or indirectly,
50% or more of the total value or voting power of the stock of the Company, or
(D) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly by a person or group described in
Section 1.10(c)(iii) of this Plan.

Notwithstanding Sections 1.10(a), 1.10(b)(i) and 1.10(c) above, the consummation
of a Business Combination shall not be deemed a Change in Control if,
immediately following such Business Combination: (a) more than 50% of the total
voting power of the Surviving Corporation resulting from such Business
Combination or, if applicable, the Parent Corporation of such Surviving
Corporation, is represented by Company Voting Securities that were outstanding
immediately prior to the Business Combination (or, if applicable, shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (b) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation) is or becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (c) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), following the Business Combination, were members of the
Company’s Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

Notwithstanding the foregoing, an acquisition of stock of the Company described
in Section 1.10(a) or 1.10(b)(i) above shall not be deemed to be a Change in
Control by virtue of any of the following situations: (a) an acquisition by the
Company or any Subsidiary; (b) an acquisition by any employee benefit plan
sponsored or maintained by the Company or any Subsidiary; (c) an acquisition by
any underwriter temporarily holding securities pursuant to an offering of such
securities; or (d) the acquisition of stock of the Company from the Company.

 

1.11. Code shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and regulations or other guidance issued thereunder.

 

1.12. Company Voting Securities shall mean securities of the Company eligible to
vote for the election of the Board.

 

1.13. Compensation shall mean the sum of the Participant’s Salary and
anticipated Bonuses for a Plan Year before reductions for deferrals under this
Plan, the Savings Plan, the Savings Restoration Plan, the Parker-Hannifin
Corporation Cafeteria Plan, or the Group Insurance Plan for Hourly and Salaried
Employees of Parker-Hannifin Corporation. Compensation shall not include any
amounts payable on account of Termination of Employment, whether paid
periodically or in a lump sum.

 

4



--------------------------------------------------------------------------------

1.14. Corporate Change Vesting Event shall mean any of the following events have
occurred:

 

  (a) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding Company Voting Securities; provided, however, that the event
described in this paragraph shall not be deemed to be a Corporate Change Vesting
Event by virtue of any of the following situations: (i) an acquisition by the
Company or any Subsidiary; (ii) an acquisition by any employee benefit plan
sponsored or maintained by the Company or any Subsidiary; (iii) an acquisition
by any underwriter temporarily holding securities pursuant to an offering of
such securities; (iv) a Non-Control Transaction (as defined in paragraph (c));
(v) as pertains to a Participant, any acquisition by the Participant or any
group of persons (within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) including the Participant (or any entity in which the Participant
or a group of persons including the Participant, directly or indirectly, holds a
majority of the voting power of such entity’s outstanding voting interests); or
(vi) the acquisition of Company Voting Securities from the Company, if a
majority of the Board approves a resolution providing expressly that the
acquisition pursuant to this clause (vi) does not constitute a Corporate Change
Vesting Event under this paragraph (a);

 

  (b) individuals who, at the beginning of any period of twenty-four
(24) consecutive months, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority thereof; provided, that any person
becoming a director subsequent to the beginning of such twenty-four (24) month
period, whose election, or nomination for election, by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors
comprising the Incumbent Board who are then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be, for purposes of this paragraph (b), considered as though such person were a
member of the Incumbent Board; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be a member of the Incumbent Board;

 

  (c)

the consummation of a Business Combination, unless: (i) immediately following
such Business Combination: (A) more than 50% of the total voting power of the
Surviving Corporation resulting from such Business Combination or, if
applicable, the Parent Corporation of such Surviving Corporation, is represented
by Company Voting Securities that were outstanding immediately prior to the
Business Combination (or,

 

5



--------------------------------------------------------------------------------

 

if applicable, shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation), following the Business Combination, were members of
the Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (a “Non-Control
Transaction”) or (ii) the Business Combination is effected by means of the
acquisition of Company Voting Securities from the Company, and a majority of the
Board approves a resolution providing expressly that such Business Combination
does not constitute a Corporate Change Vesting Event under this paragraph (c);
or

 

  (d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries.

Notwithstanding the foregoing, a Corporate Change Vesting Event shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which, by reducing the number of
Company Voting Securities outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Corporate Change Vesting
Event would occur as a result of such an acquisition by the Company (if not for
the operation of this sentence), and after the Company’s acquisition such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Corporate Change Vesting Event shall then occur.

Notwithstanding anything in this Plan to the contrary, if the Participant’s
employment is terminated prior to a Corporate Change Vesting Event, and the
Participant reasonably demonstrates that such termination was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Corporate Change Vesting Event, then for all purposes of
this Plan, the date immediately prior to the date of such termination of
employment shall be deemed to be the date of a Corporate Change Vesting Event
for such Participant.

 

1.15. Crediting Rate shall mean any notional gains or losses equal to those
generated as if the Participant’s Account balance had been invested in one or
more of the investment portfolios designated as available by the Administrator,
less separate account fees and less applicable administrative charges determined
annually by the Administrator.

 

6



--------------------------------------------------------------------------------

A Participant (or after death, his or her Beneficiary) may elect to allocate his
or her Account among the available portfolios. The gains or losses shall be
credited based upon the daily unit values for the portfolio(s) selected by the
Participant. The rules and procedures for allocating the Account balance among
the portfolios shall be determined by the Administrator. The Participant’s
allocation is solely for the purpose of calculating the Crediting Rate.
Notwithstanding the method of calculating the Crediting Rate, the Company shall
be under no obligation to purchase any investments designated by the
Participant.

 

1.16. Disability shall mean the condition whereby a Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under any accident and
health plan covering employees of the Company. The Administrator, in its
complete and sole discretion, shall determine a Participant’s Disability. The
Administrator may require that the Participant submit to an examination on an
annual basis, at the expense of the Company, by a competent physician or medical
clinic selected by the Administrator to confirm Disability. On the basis of such
medical evidence, the determination of the Administrator as to whether or not a
condition of Disability exists or continues shall be conclusive.

 

1.17. Discretionary Company Credit shall mean the amount, if any, which the
Company credits to a Participant’s Account in accordance with Article 4.

 

1.18. Discretionary Company Credit Account shall mean the one or more notional
accounts established with respect to a Participant’s Discretionary Company
Credits, if any, for recordkeeping purposes pursuant to Article 5.

 

1.19. Early Retirement Date shall mean age 55 with ten or more years of
employment with the Company; provided, however, that any Early Retirement prior
to age 60 must be with the consent of the Human Resources and Compensation
Committee of the Board.

 

1.20. Eligible Executive shall mean a key employee of the Company or any of its
Subsidiaries who: (a) is designated by the Administrator as eligible to
participate in the Plan; and (b) qualifies as a member of the “select group of
management or highly compensated employees” under ERISA.

 

1.21. ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute, and regulations or other guidance issued
thereunder.

 

1.22. LTI Deferral shall mean the amount of any LTI Payment which the
Participant elects to defer with respect to a Plan Year pursuant to Articles 2
and 3.

 

7



--------------------------------------------------------------------------------

1.23. LTI Deferral Account shall mean the one or more notional accounts
established with respect to a Participant’s LTI Deferrals for recordkeeping
purposes pursuant to Article 5.

 

1.24. LTI Payment shall mean the amount that would otherwise be payable to an
Eligible Executive for a Plan Year under any long-term incentive program of the
Company.

 

1.25. Normal Retirement Date shall mean the date on which a Participant attains
age 65.

 

1.26. Parent Corporation shall mean the ultimate parent corporation which
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of a Surviving Corporation.

 

1.27. Participant shall mean an Eligible Executive who has elected to
participate and has completed a Participation Agreement pursuant to Article 2.

 

1.28. Participation Agreement shall mean the Participant’s written election to
participate in the Plan.

 

1.29. Performance Period shall have the meaning provided by the applicable
long-term incentive program of the Company.

 

1.30. Plan Year shall mean the calendar year.

 

1.31. Retirement shall mean a termination of employment following Normal or
Early Retirement Date.

 

1.32. Salary shall mean the Participant’s annual basic rate of pay from the
Company (excluding Bonuses, commissions and other non-regular forms of
compensation) before reductions for deferrals under this Plan, the Savings Plan,
the Savings Restoration Plan, the Parker-Hannifin Corporation Cafeteria Plan, or
the Group Insurance Plan for Hourly and Salaried Employees of Parker-Hannifin
Corporation.

 

1.33. Savings Plan shall mean The Parker Retirement Savings Plan as it currently
exists and as it may subsequently be amended.

 

1.34. Savings Restoration Plan shall mean the Parker-Hannifin Corporation
Amended and Restated Savings Restoration Plan as it currently exists and as it
may subsequently be amended.

 

1.35.

Separation from Service shall have the meaning set out in Section 1.409A-1(h) of
the Regulations; provided, that in applying Section 1.409A-1(h)(ii) of the
Regulations, a separation from service shall be deemed to occur if the Company
and the Participant reasonably anticipate that the level of bona fide services
the Participant will perform for the Affiliated Group after a certain date
(whether as an employee or as an independent contractor) will permanently
decrease to less than 50% of the average level of bona fide services performed
by the Participant for the Affiliated Group (whether as an employee

 

8



--------------------------------------------------------------------------------

 

or as an independent contractor) over the immediately preceding 36-month period
(or the full period of services performed for the Affiliated Group if the
Participant has been providing services to the Affiliated Group for less than 36
months). In the event of a disposition of assets by the Company to an unrelated
person, the Company reserves the discretion to specify (in accordance with
Section 1.409A-1(h)(4) of the Regulations) whether a Participant who would
otherwise experience a Separation from Service with the Company as part of the
disposition of assets will be considered to experience a separation from service
for purposes of Section 1.409A-1(h) of the Regulations.

 

1.36. Specified Employee shall mean a person designated from time to time as
such by the Administrator pursuant to Section 409A(a)(2)(B)(i) of the Code and
the Company’s policy for determining specified employees.

 

1.37. Subsidiary shall mean any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity.

 

1.38. Surviving Corporation shall mean the corporation resulting from a Business
Combination.

 

1.39. Termination of Employment shall mean Separation from Service from the
Affiliated Group, other than Separation from Service due to Retirement,
Disability or death.

 

1.40. Unforeseeable Emergency shall mean a severe financial hardship arising
from (a) the illness or accident of the Participant, the Participant’s spouse,
or the Participant’s dependent (as defined in Section 152(a) of the Code),
(b) loss of the Participant’s property due to casualty, or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The determination of when a Participant
has incurred an Unforeseeable Emergency shall be made by the Administrator in
its sole discretion, pursuant to and subject to the conditions of Section 409A
of the Code and Regulations thereunder.

 

1.41. Valuation Date shall mean each day on which the New York Stock Exchange is
open, except that for purposes of determining the value of a distribution under
Article 6, 7, 8, 9 or 15, it shall mean the 24th day of each month (or the most
recent business day preceding such date) immediately preceding the month in
which a distribution is to be made.

ARTICLE 2 PARTICIPATION

 

2.1. Participation Agreement/Deferrals.

 

  (a)

An Eligible Executive shall become a Participant in the Plan on the first day of
the Plan Year following appointment as an Eligible Executive and submission to
the Administrator of an Annual Participation Agreement. To be effective, the
Eligible Executive must submit the Annual Participation Agreement to the
Administrator prior

 

9



--------------------------------------------------------------------------------

 

to the beginning of the Plan Year and during the enrollment period designated by
the Administrator. In the Annual Participation Agreement, and subject to the
restrictions in Article 3, the Eligible Executive shall designate the Annual
Deferral for the covered Plan Year.

 

  (b) With respect to those Participants who are eligible for an LTI Payment
pursuant to a long-term incentive award from the Company for a performance cycle
beginning before July 1, 2008, the Administrator shall provide for an enrollment
period and LTI Participation Agreements each year under which the Participant
may designate any LTI Deferrals for a specified Plan Year. To be effective, the
Participant must submit the LTI Participation Agreement during the enrollment
period designated by the Administrator pursuant to Section 6.4(c) of this Plan.
Except as otherwise determined by the Administrator, no LTI Deferrals shall be
allowed with respect to any long-term incentive award period beginning on or
after July 1, 2008.

 

2.2. Continuation of Participation. An Eligible Executive who has become a
Participant in the Plan shall continue as a Participant in the Plan even though
such executive ceases to be an Eligible Executive. However, a Participant shall
not be eligible to elect a new Annual Deferral or LTI Deferral unless the
Participant is an Eligible Executive for the Plan Year for which the election is
made.

ARTICLE 3 EXECUTIVE DEFERRALS

 

3.1. Deferral Commitment.

 

  (a) A Participant may elect in the Annual Participation Agreement to defer an
amount equal to a specified dollar amount of Salary to be earned by such
Participant during the next Plan Year and a percentage (up to a maximum
specified dollar amount) of Bonuses to be earned by such Participant during the
Company’s fiscal year beginning during the next Plan Year.

 

  (b) A Participant may elect in the LTI Participation Agreement to defer an
amount equal to a specified dollar amount or a percentage of the LTI Payment
that may be payable to the Participant in the next Plan Year pursuant to a
long-term incentive award from the Company for a performance cycle beginning
before July 1, 2008.

 

  (c) Annual Deferrals and LTI Deferrals under this Plan shall be irrevocable.

 

3.2. Minimum Annual Election.

 

  (a) A Participant’s elected Annual Deferral for a Plan Year must equal at
least five thousand dollars ($5,000), from either Salary or Bonuses or a
combination of Salary and Bonuses.

 

  (b) The elected LTI Deferral for a Plan Year must equal at least five thousand
dollars ($5,000).

 

10



--------------------------------------------------------------------------------

  (c) Where a Participant elects to defer a specified percentage of Salary,
Bonuses, and/or LTI Payment, the determination of whether the Annual Deferral or
LTI Deferral is at least five thousand dollars ($5,000) shall be made by
multiplying the applicable elected percentages of Salary, Bonuses, and/or LTI
Payment to be deferred by the Participant’s anticipated Salary, Bonuses, and/or
LTI Payment in the Plan Year immediately preceding the Plan Year for which the
Deferral is being made. The Administrator may, in its sole discretion, permit
Participants to elect to defer amounts in the form of a percentage based on
anticipated future Salary, Bonuses, and/or LTI Payments.

 

3.3. Maximum Deferral Commitment.

 

  (a) Maximum Annual Deferral.

 

  (i) Effective January 1, 2005, the Annual Deferral for any Plan Year may not
exceed 90% of Salary plus 90% of Bonuses; provided, that the Annual Deferral may
not reduce the Participant’s income to an amount below the old age, survivor,
and disability insurance wage base under Social Security.

 

  (ii) Effective January 1, 2007, the Annual Deferral for any Plan Year may not
exceed 80% of Salary plus 80% of Bonuses; provided, that the Annual Deferral may
not reduce the Participant’s income to an amount below the old age, survivor,
and disability insurance wage base under Social Security.

 

  (b) Maximum LTI Deferral. The maximum LTI Deferral for a Plan Year is 100% of
the LTI Payment.

 

3.4. Vesting. Subject to Section 12.3:

 

  (a) The Participant’s right to the value of his or her Annual Deferral
Account, as adjusted for gains and losses, shall be 100% vested at all times.

 

  (b) The Participant’s right to the value of each LTI Deferral Account, as
adjusted for gains and losses, shall be 100% vested as of the third June 30
following the time the LTI Deferral Account is established; provided, however,
that the Participant shall be fully vested in all LTI Deferrals as of the time:
(i) the Participant is vested in his or her benefit under the Parker-Hannifin
Corporation Amended and Restated Supplemental Executive Retirement Benefits
Program; (ii) the Participant retires prior to age 60 with permission of the
Human Resources and Compensation Committee of the Board; (iii) the Participant
retires due to Disability; (iv) the Participant dies; (v) there is a Corporate
Change Vesting Event; or (vi) the Plan terminates.

 

  (c) Unless otherwise provided by the Company in the notice of award, the
Participant’s right to the value of each Discretionary Company Credit Account,
if any, as adjusted for gains and losses, shall be 100% vested at all times.

 

11



--------------------------------------------------------------------------------

ARTICLE 4 DISCRETIONARY COMPANY CREDITS

At any time during a Plan Year, the Company may, in its sole discretion, make a
Discretionary Company Credit to any Participant’s Account. Except as otherwise
provided by the Company in the notice of award, the time and form of payment of
the portion of a Participant’s Account attributable to any such Discretionary
Company Credit will be governed by the provisions of the Plan.

ARTICLE 5 ACCOUNTS

 

5.1. Accounts. Solely for recordkeeping purposes, the Company shall maintain for
each Participant one Annual Deferral Account for all Annual Deferrals, a
separate LTI Deferral Account with respect to each LTI Deferral made by the
Participant, and a separate Discretionary Company Credit Account with respect to
each Discretionary Company Credit, if any, made by the Company with respect to
the Participant.

 

5.2. Timing of Credits—Pre-Termination. Each Plan Year, the Company shall credit
to the Annual Deferral Account a Participant’s Annual Deferrals as of the time
the deferrals would otherwise have been paid to the Participant but for the
Annual Deferral election, the Company shall credit to a separate LTI Deferral
Account a Participant’s LTI Deferral as of the time the deferrals would
otherwise have been paid to the Participant but for the LTI Deferral election,
and the Company shall credit to a separate Discretionary Company Credit Account
a Participant’s Discretionary Company Credit, if any, as of the time stated in
the notice of award with respect to any such Discretionary Company Credit. Gains
or losses shall be credited to the Participant’s Account as of the close of
business on each Valuation Date, based on the Crediting Rate(s) in effect for
the day under Section 1.15.

 

5.3. Terminations. Following a Participant’s Termination of Employment,
Retirement or death, gains or losses shall continue to be credited to the
Participant’s Account through the final Valuation Date.

 

5.4. Statement of Accounts. The Administrator shall provide periodically to each
Participant a statement setting forth the balance of the Annual Deferral Account
and each LTI Deferral Account maintained for such Participant.

ARTICLE 6 RETIREMENT BENEFITS

 

6.1. Amount. Upon Retirement, the Company shall pay to the Participant the value
of his or her Account at the time and in the manner selected by the Participant
pursuant to the rules set forth in this Article 6.

 

6.2. Form of Retirement Benefits. The Retirement Benefit shall be paid monthly
over a period of fifteen (15) years; provided, however, that the Participant may
elect in accordance with the terms of Section 6.4 to have payment made in one of
the following options:

 

  (a) a single lump sum payment in cash;

 

12



--------------------------------------------------------------------------------

  (b) monthly installments over 5, 10 or 15 years; or

 

  (c) an annual lump sum amount equal to a specified whole number percentage
(1-8%) of the account balance as of the Valuation Date preceding each such
annual payment, plus monthly installments of the remaining balance of the
Account over 5, 10 or 15 years. Annual lump sum payments pursuant to this
Section 6.2(c), with respect to all Retirement Benefits under this Plan,
including Grandfathered Amounts, shall be paid as follows: (i) the first lump
sum payment shall be made on the first day of the second month after the
Participant’s Retirement, and (ii) the remaining lump sum payments shall be made
on January 1 of each succeeding year in the applicable 5, 10 or 15 year period.

Notwithstanding any other provision of this Article 6, except to the extent
otherwise provided by the Company in the notice of award with respect to a
Discretionary Company Credit, the portion of a Participant’s Account
attributable to a Discretionary Company Credit that is payable upon retirement,
if any, shall be paid in a single lump sum payment in cash.

 

6.3. Time of Payment. Payment of a Participant’s Account shall be made or shall
begin as of the first day of the second month after the Participant’s Retirement
or on the first day of the month following the first, second, third, fourth or
fifth anniversary of the Participant’s Retirement, as elected by the Participant
in accordance with the terms of Section 6.4. Notwithstanding the foregoing,
payment to any Specified Employee will commence on the first day of the seventh
month following the Participant’s Retirement and shall include any payments that
would have been made between the Participant’s Retirement and the actual date of
commencement of payment if the Participant had not been a Specified Employee.

 

6.4. Elections.

 

  (a) Initial Election. A Participant shall elect the time and form of payment
of his or her Account payable on Retirement on his or her initial Participation
Agreement, in accordance with such rules as the Administrator shall reasonably
apply.

 

  (b) One-Time Change by Participant. To the extent permitted by Section 409A of
the Code, a Participant may make a one-time election to delay payment or change
the form of payment at any time up to 12 months before the first scheduled
payment; provided, however, that (i) any such election shall not be effective
for at least 12 months following the date made; and (ii) to the extent required
by Section 409A of the Code, as a result of any such change, payment or
commencement of payment shall be delayed for 5 years from the date the first
payment was scheduled to have been paid (taking into account any delay in
payment or commencement of payment under Section 6.3 on account of a
Participant’s status as a Specified Employee).

 

  (c)

Transitional Rule. Notwithstanding any other elections made hereunder and only
to the extent permitted by the Company and transitional rules issued under
Section 409A of the Code, through such date as specified by the Company pursuant
to transitional guidance issued under Section 409A of the Code, a Participant
may make one or

 

13



--------------------------------------------------------------------------------

 

more elections as to time and form of payment of his or her Account under this
Plan, provided that: (i) any such election(s) made during 2006 shall be
available only for amounts that are payable after the 2006 calendar year and
cannot accelerate any payment into the 2006 calendar year, (ii) any such
election(s) made during 2007 shall be available only for amounts that are
payable after the 2007 calendar year and cannot accelerate any payment into the
2007 calendar year; and (iii) any such election(s) made during 2008 shall be
available only for amounts that are payable after the 2008 calendar year and
cannot accelerate any payment into the 2008 calendar year. Any such election(s)
must be made by the date specified by the Company consistent with guidance
pursuant to Section 409A of the Code.

 

6.5. Small Benefit Exception.

 

  (a) Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing,
with respect to a Participant’s Retirement Benefit under the Plan that would
otherwise be paid in installments (or as a combination of lump sums and
installments) prior to January 1, 2008, if the balance of the Participant’s
Account under the Plan as of the date payment would otherwise commence is less
than or equal to ten thousand dollars ($10,000), the Company shall pay such
benefit in a single lump sum; provided, however, that payment of a Retirement
Benefit to any Specified Employee pursuant to this Section 6.5(a) will be made
on the first day of the seventh month following the Participant’s Termination of
Employment.

 

  (b) Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Participant’s Retirement Benefit
under the Plan that would otherwise be paid in installments (or as a combination
of lump sums and installments) after December 31, 2007, if the aggregate
balances of the Participant’s accounts under the Plan, the Savings Restoration
Plan and any other nonqualified deferred compensation arrangement that is
aggregated with any portion of the Plan or the Savings Restoration Plan under
Section 1.409A-1(c) of the Regulations as of the date payment would otherwise
commence is less than or equal to the applicable dollar amount in effect on such
date under Section 402(g)(1)(B) of the Code, the Company shall pay the
Retirement Benefit under the Plan in a single lump sum; provided, however, that
payment of a Retirement Benefit to any Specified Employee pursuant to this
Section 6.5(b) will be made on the first day of the seventh month following the
Participant’s Termination of Employment.

ARTICLE 7 TERMINATION BENEFITS

 

7.1. Amount and Time of Payment. As of the first day of the second month after
Termination of Employment, the Company shall pay to the Participant a
termination benefit equal to the vested balance as of the Valuation Date of the
Participant’s Account. Notwithstanding the foregoing, payment of a Termination
Benefit to any Specified Employee pursuant to this Article 7 will be made on the
first day of the seventh month following the Participant’s Termination of
Employment.

 

14



--------------------------------------------------------------------------------

7.2. Form of Termination Benefits. The Company shall pay the termination
benefits in a single lump sum.

ARTICLE 8 SURVIVOR BENEFITS

 

8.1. Amount. If the Participant dies (whether before or after Retirement or
other Termination of Employment) with any balance remaining in his or her
Account, the Company shall pay to the Participant’s Beneficiary a Survivor
Benefit equal to the vested balance of the Account on the date of death.

 

8.2. Form of Survivor Benefits. The Company shall pay the vested balance of the
Participant’s Account in a single lump sum payment in cash; provided, however,
that the Participant may elect in accordance with the terms of Section 6.4 to
have payment made in one of the following options:

 

  (a) a single lump sum payment in cash; or

 

  (b) monthly installments over 5, 10 or 15 years.

 

8.3. Time of Payment. Payment of Survivor Benefits shall be made or shall begin
as of the first day of the second month following the date of death, and the
provisions of Sections 6.3 and 6.4 regarding payment to a Specified Employee and
the 5-year delay of payments following certain elections shall be disregarded
for purposes of the payment of the Survivor Benefit pursuant to this Article 8.

 

8.4. Survivor Benefits Paid From Grandfathered Amounts. To the extent that the
Company pays to a Participant’s Beneficiary a Survivor Benefit consisting of
Grandfathered Amounts, the time and form of payment of such Grandfathered
Amounts shall be governed by the Participant’s election as in effect on
December 31, 2006 and the terms of the Plan as in effect on December 31, 2004;
provided, however, that after December 31, 2006 a Participant may make a
one-time election to have all Grandfathered Amounts paid in a lump sum as of the
first of the second month after the Participant’s death (regardless of whether
the Participant dies before or after the date that payment of Grandfathered
Amounts would otherwise commence under the Plan). In accordance with the terms
of the Plan as in effect on December 31, 2004, any election to change the form
of payment of Survivor Benefits from Grandfathered Amounts must be filed at
least thirteen (13) months prior to the date that payment of the Survivor
Benefits would otherwise commence or be made, unless the Participant’s
Beneficiary agrees to take a ten percent (10%) reduction in the value of the
Grandfathered Amounts.

 

8.5. Small Benefit Payments.

 

  (a) Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing,
with respect to a Survivor Benefit under the Plan that would otherwise be paid
in installments prior to January 1, 2008, if the vested balance of the
Participant’s Account under the Plan as of the date payment would otherwise
commence is less than or equal to ten thousand dollars ($10,000), the Company
shall pay such benefit in a single lump sum.

 

15



--------------------------------------------------------------------------------

  (b) Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Survivor Benefit under the Plan
that would otherwise be paid in installments after December 31, 2007, if the
aggregate vested balances of the Participant’s accounts under the Plan, the
Savings Restoration Plan and any other nonqualified deferred compensation
arrangement that is aggregated with any portion of the Plan or the Savings
Restoration Plan under Section 1.409A-1(c) of the Regulations as of the date
payment would otherwise commence is less than or equal to the applicable dollar
amount in effect on such date under Section 402(g)(1)(B) of the Code, the
Company shall pay the Survivor Benefit under the Plan in a single lump sum.

ARTICLE 9 DISABILITY

If a Participant suffers a Disability, the Company shall pay the vested balance
of the Participant’s Account as of the Valuation Date to the Participant in
accordance with Article 6 as if the date of the Participant’s Termination of
Employment for Disability were the Participant’s Normal Retirement Date;
provided, however, that the provisions of Sections 6.3, 6.4 and 6.5 regarding
payment to a Specified Employee and the 5-year delay of payments following
certain elections shall be disregarded for purposes of the payment of benefits
pursuant to this Article 9.

ARTICLE 10 CHANGE IN CONTROL

 

10.1. Distribution. If a Change in Control occurs, the Participant (or after the
Participant’s death the Participant’s Beneficiary) shall receive a lump sum
payment of the balance of the Participant’s Account within thirty (30) days
after the Change of Control. In the event either: (a) such a distribution is
made on a Change in Control; or (b) the Participant’s employment is terminated
prior to a Change in Control and the Participant reasonably demonstrates that
such termination was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control
(such a termination of employment an “Anticipatory Termination”) and the
Participant receives a lump sum payment of the Participant’s Account in
connection with such Anticipatory Termination, the Participant shall receive an
additional adjustment payment within thirty (30) days after the Change in
Control calculated in accordance with the formula set forth in Exhibit A hereto.

 

10.2. Gross-Up Payment. In addition to any other amounts payable under this
Plan, in the event it shall be determined that any payment, distribution or
acceleration of vesting of any benefit under this Plan would be subject to the
excise tax imposed by Section 4999 of the Code, or any successor provision, or
any interest or penalties are incurred by the Participant with respect to such
excise tax, then the Participant shall be entitled to receive an additional
“gross-up payment” calculated as set forth in the change in control severance
agreement in effect between the Company and the Participant as of the date of
the Change in Control; provided, however, that if the Participant does not have
a change in control severance agreement, the payment under this Section shall be
determined in accordance with the calculation set forth in the most recent
change in control severance agreement entered into by the Company and any
executive of the Company; provided, further, that there shall be no duplication
of such additional payment under this Plan and any change in control severance
agreement. Any “gross-up payment” pursuant to this Section 10.2 shall be made no
later than December 31 of the calendar year next following the calendar year in
which the Section 4999 excise tax is remitted.

 

16



--------------------------------------------------------------------------------

ARTICLE 11 WITHDRAWALS UPON AN UNFORESEEABLE EMERGENCY

Upon a finding that the Participant has suffered an Unforeseeable Emergency, the
Administrator may permit the Participant to cease any on-going deferrals for the
Plan Year. Furthermore, the Participant may elect to receive a distribution from
the vested balance of his or her Account equal to the amount reasonably
necessary to alleviate such Unforeseeable Emergency, including the amount
reasonably determined to be sufficient to satisfy any applicable income taxes
and penalties anticipated to result from the distribution. In any case, no
distribution may be made to a Participant pursuant to this Article 11 to the
extent that the Unforeseeable Emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
cause severe financial hardship), or by cessation of deferrals under the Plan,
the Savings Restoration Plan and any other nonqualified deferred compensation
arrangement that is aggregated with any portion of the Plan or the Savings
Restoration Plan under Section 1.409A-1(c) of the Regulations. If a distribution
is made to a Participant on account of Unforeseeable Emergency, the Participant
may not make further Annual Deferrals or LTI Deferrals (to the extent LTI
Deferrals would otherwise be allowed pursuant to Section 2.1(b) of the Plan)
under the Plan until one entire Plan Year following the Plan Year in which a
distribution based on Unforeseeable Emergency was made has elapsed, or such
longer period as may be required by the Code. If, after December 31, 2007, a
distribution is made from Grandfathered Amounts due to a “Financial Hardship”
(as defined in the separate Plan applicable to Grandfathered Amounts), no
cessation of deferrals shall be required with respect to Non-Grandfathered
Amounts pursuant to this Article 11. Distributions to a Participant in the event
of an Unforeseeable Emergency pursuant to this Article 11 shall be made as
follows: (a) first, from Grandfathered Amounts under the Savings Restoration
Plan, to the extent thereof; (b) second, from other amounts under the Savings
Restoration Plan, to the extent thereof; (c) third, from Grandfathered Amounts
under the Plan, to the extent thereof; and (d) fourth, from other amounts under
the Plan, to the extent thereof.

ARTICLE 12 CONDITIONS RELATED TO BENEFITS

 

12.1. Non-assignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by or to any person or
entity, at any time or in any manner whatsoever. These benefits shall be exempt
from the claims of creditors of any Participant or other claimants and from all
orders, decrees, levies, garnishment or executions against any Participant to
the fullest extent allowed by law.

 

12.2. No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participants and any
Beneficiaries shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations under this Plan.

 

17



--------------------------------------------------------------------------------

12.3. Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrator, in order to
facilitate the payment of benefits under this Plan, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If the Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan. If the Participant makes any material misstatement of information or
nondisclosure of medical history, then no benefits shall be payable to the
Participant or the Participant’s Beneficiary or estate under the Plan beyond the
sum of the Participant’s Annual Deferrals, LTI Deferrals, and Discretionary
Company Credits, if any.

 

12.4. Withholding. The Participant or the Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required.

ARTICLE 13 ADMINISTRATION OF PLAN

The Company shall administer the Plan, provided, however, that the Company may
elect to appoint a committee of three (3) or more individuals to administer the
Plan. All references to the Administrator herein shall refer to the Company or,
if such committee has been appointed, the committee.

The Administrator shall administer the Plan and shall have discretionary
authority to interpret, construe and apply its provisions in accordance with its
terms, provided that such authority shall be exercised consistent with the
requirements of Section 409A of the Code. The Administrator shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. All decisions of the
Administrator shall be final and binding. The individuals serving on the
committee shall, except as prohibited by law, be indemnified and held harmless
by the Company from any and all liabilities, costs, and expenses (including
legal fees), to the extent not covered by liability insurance arising out of any
action taken by any member of the committee with respect to the Plan, unless
such liability arises from the individual’s own gross negligence or willful
misconduct.

ARTICLE 14 BENEFICIARY DESIGNATION

The Participant shall have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan shall be made in the event of the Participant’s death. The Beneficiary
designation shall be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.

The submission of a new Beneficiary designation shall cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous

 

18



--------------------------------------------------------------------------------

spouse was not designated as Beneficiary and unless in the case of marriage the
Participant’s new spouse has previously been designated as Beneficiary. The
spouse of a married Participant shall consent to any designation of a
Beneficiary other than the spouse, and the spouse’s consent shall be witnessed
by a notary public.

If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator shall direct the distribution of
such benefits to the estate of the last to die of the Participant and the
Beneficiaries.

ARTICLE 15 AMENDMENT AND TERMINATION OF PLAN

 

15.1. Amendment of Plan.

 

  (a) The Company may at any time amend the Plan in whole or in part, provided,
however, that such amendment: (i) shall not decrease the balance of the
Participant’s Account at the time of such amendment; and (ii) shall not
retroactively decrease the applicable Crediting Rate of the Plan prior to the
time of such amendment. The Company may amend the Crediting Rate or Fixed
Crediting Rate of the Plan prospectively, in which case, the Company shall
notify the Participants of such amendment in writing within thirty (30) days
after such amendment.

 

  (b) Notwithstanding the foregoing, no amendment shall permit an acceleration
of time of payment of a Participant’s benefit under the Plan, other than: (i) as
necessary to comply with a certificate of divestiture, as defined in
Section 1043(b)(2) of the Code; (ii) in accordance with Sections 6.5 and 8.5 of
the Plan with respect to small cashouts; (iii) as necessary to pay Federal
Insurance Contribution (“FICA”) taxes and any resulting federal, state, local or
foreign income taxes attributable to amounts deferred under the Plan, subject to
the limitations of Section 1.409A-3(j)(4)(vi) of the Regulations; (iv) in the
event the arrangement fails to meet the requirements of Section 409A of the Code
with respect to one or more Participants, and then only in such amount as is
included in income of such Participant(s) as a result of such failure; (v) due
to a termination of the Plan pursuant to Section 15.2 of the Plan that meets the
requirements of Section 1.409A-3(j)(4)(ix) of the Regulations; or (f) as
otherwise may be permitted under Section 409A of the Code.

 

15.2.

Termination of Plan. The Company may terminate the Plan only as permitted by
Section 1.409A-3(j)(4)(ix) of the Regulations (Plan Terminations and
Liquidations), or as otherwise may be permitted by future Regulations or other
guidance under Section 409A of the Code. Notwithstanding the foregoing, the
Company may at any time determine to cease all future deferrals and
contributions to the Plan. In such event, Participants’ Accounts shall continue
to be held and administered in accordance with the terms of this Plan; provided,
however that the Company shall determine, in its sole discretion, whether to
continue to credit Participants’ Accounts with earnings at the otherwise
applicable Crediting Rates or instead to credit Participants’ Accounts, as of
January 1 of the year that

 

19



--------------------------------------------------------------------------------

 

all future deferrals and contributions to the Plan are ceased, with a reasonable
rate of interest, not less than the prime rate as published in the Wall Street
Journal, in either case continuing until distribution of Participants’ Accounts
in accordance with the terms of the Plan.

 

15.3. Company Action. Except as provided in Section 15.4, the Company’s power to
amend or terminate the Plan shall be exercisable by the Company’s Board of
Directors or by the committee or individual authorized by the Company’s Board of
Directors to exercise such powers.

 

15.4. Distribution on Income Inclusion Under Section 409A. In the event the
Administrator determines that amounts deferred under the Plan fail to meet the
requirements of Section 409A of the Code and must be recognized as income for
federal income tax purposes, distribution of the amount required to be included
in income shall be made to affected Participants to the extent permitted by
Section 409A of the Code.

ARTICLE 16 MISCELLANEOUS

 

16.1. Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

16.2. ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for “a select group of
management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

16.3. Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust shall be considered paid by the Company for purposes of meeting the
obligations of the Company under the Plan.

 

16.4. Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken under this Plan shall be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company.

 

16.5. Gender, Singular and Plural. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

16.6. Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

20



--------------------------------------------------------------------------------

16.7. Validity. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

16.8. Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

 

16.9. Applicable Law. The Plan shall be governed and construed in accordance
with the laws of the State of Ohio except where the laws of the State of Ohio
are preempted by ERISA.

 

16.10. Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by first class mail, facsimile or electronic mail to the principal office
of the Company, directed to the attention of the Administrator. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark.

ARTICLE 17 CLAIMS AND REVIEW PROCEDURES

 

17.1. Claims Procedure. The Company shall notify a Participant in writing,
within ninety (90) days after his or her written application for benefits, of
his or her eligibility or noneligibility for benefits under the Plan. If the
Company determines that a Participant is not eligible for benefits or full
benefits, the notice shall set forth: (a) the specific reasons for such denial;
(b) a specific reference to the provisions of the Plan on which the denial is
based; (c) a description of any additional information or material necessary for
the claimant to perfect his or her claim, and a description of why it is needed;
and (d) an explanation of the Plan’s claims review procedure and other
appropriate information as to the steps to be taken if the Participant wishes to
have the claim reviewed. If the Company determines that there are special
circumstances requiring additional time to make a decision, the Company shall
notify the Participant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
ninety-day period.

 

17.2. Review Procedure. If a Participant is determined by the Company not to be
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Participant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Participant (and counsel, if any) an opportunity to present his
or her position to the Company in writing, and the Participant (or counsel)
shall have the right to review the pertinent documents. The Company shall notify
the Participant of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Participant and the specific provisions of the Plan on which
the decision is based. If the sixty-day period is not sufficient, the decision
may be deferred for up to another sixty-day period at the election of the
Company, but notice of this deferral shall be given to the Participant. In the
event of the death of the Participant, the same procedures shall apply to the
Participant’s beneficiaries.

 

21



--------------------------------------------------------------------------------

EXHIBIT A

The purpose of the adjustment payment to be added to the distribution made
pursuant to Section 10.1 (the “Make Whole Amount”) is to offset the
Participant’s inability to defer until the Participant’s Normal Retirement Date
or later the payment of taxes on the amounts deferred and the earnings and
interest that would have otherwise accrued between the date of the Change in
Control and Participant’s Normal Retirement Date or such later date on which the
Participant elected to commence receipt of his or her Account (the “Commencement
Date”, provided that with regard to any Participant whose Termination of
Employment occurs prior to the date of the Change in Control, the “Commencement
Date” shall mean the date of the next scheduled payment, if any, of the
Participant’s Account balance following the date of the Change in Control) under
the Plan.

The Make Whole Amount shall be calculated as follows:

 

1. The Participant’s Account balance under the Plan as of the date of the Change
in Control (or as of the Anticipatory Termination date, if larger) (the “EDP
Amount”) will be projected forward to the Commencement Date at an assumed
tax-deferred annual earnings rate equal to the Moody’s Seasoned Baa Corporate
Bond Yield Average for the last twelve full calendar months prior to the Change
in Control (the “Moody’s Rate”) (such projected amount shall be known as the
“Projected Balance”). The Projected Balance will then be converted into annual
installment benefit payments based upon the Participant’s elected form of
retirement payments under the Plan, assuming continued tax-deferred earnings on
the undistributed balance at the Moody’s Rate (the “Projected Annual Payouts”).
The Projected Annual Payouts will then be reduced for assumed income taxes at
the highest applicable federal, state and local marginal rates of taxation in
effect in the Participant’s taxing jurisdiction(s) for the calendar year in
which the Make Whole Amount is paid (the “Tax Rate”). The after-tax Projected
Annual Payouts will be known as the “After-Tax Projected Benefits”.

 

2. The term “Made Whole Amount”, as used herein, shall mean the EDP Amount plus
the Make Whole Amount. The Make Whole Amount is the amount which, when added to
the EDP Amount, will yield After-Tax Annuity Benefits (as hereinafter defined)
equal to the After-Tax Projected Benefits, based on the following assumptions:

 

  (a) The Made Whole Amount will be taxed at the Tax Rate upon receipt by the
Participant.

 

  (b) The after-tax Made Whole Amount will be deemed to be invested by the
Participant in a tax-deferred annuity that is structured to make payments
beginning on the Commencement Date in the same form as elected by the
Participant under the Plan (the “Annuity”).

 

  (c) The Annuity will accrue interest at the Moody’s Rate, less 80 basis points
(i.e., 0.80%).

 

  (d) Annual Annuity payments will be taxed at the Tax Rate (after taking into
account the annuity exclusion ratio), yielding “After-Tax Annuity Benefits”.